BURCH, J.
(dissenting). I am unable to' agree with the majority of the court in the disposition of this appeal. I believe the majority opinion is wrong and establishes a dangerous precedent in holding the notice of rejection of plaintiff’s claim sufficient to bar plaintiff’s right of action. It is said the objection to the notice “goes to the form only.” It is not only objectionable in form, but it is devoid of substance.
'Section 8933, R. 1C. 1919, provides certain formalities in the allowance and rejection of claims against insolvent banks. The first step is the giving of notice by the superintendent of banks to creditors, fixing a time and place for filing claims. This was done and the place fixed for filing claims was at the office of the superintendent at Pierre. Plaintiff complied with such notice and filed its claim with the superintendent at his office in Pierre. The superintendent’s duty is then defined as follows:
“If the superintendent of banks doubts the justice and- validity of any claim, he may reject the same and serve notice of such rejection upon the claimant, either by mail or personally. An affidavit of the service of such notice, * * * shall be filed with the clerk of the circuit court of the county in which such bank * * * is located. An action upon a claim so rejected must be brought within three months after such service.” Section 8933.
The only notice of rejection of plaintiff’s claim was the letter quoted in the majority opinion. In form it does not purport to be a notice of any kind. It purports to be a letter, written on the letter head of a bank, in the usual language of a letter, and signed by an offiber having charge of the bank. In substance it is no better. It does not contain a statement that the superintendent of banks has acted on the claim, or that he has rejected it, or that there were any jurisdictional facts existing authorizing him to act, nor is there any allusion to the intended effect of the notice upon the rights of claimant. The one single fact advised is that the claim' “has been rejected.” It comes from one with no apparent authority to act in the matter, without a word as to who rejected the claim, or why, or the purpose or authority of the author. It is as devoid of substance as it is possible to make it without wholly destroying its identity as a notice.
*313The provision that “an action upon a claim so rejected must be brought within three months after such service” is in substance a statute of limitations — a special statute restrictive and short as to time — and it should not be extended by construction to cases not within its language. Helbig v. Citizens’, etc., Co., 234 Ill. 251, 84 N. E. 897; St. Louis, etc., Co. v. Batesville, etc., Co., 86 Ark. 300, 110 S. W. 1047. See, also, Wilson v. Trenton, 53 N. J. Law, 645, 23 A. 278, 16 L. R. A. 200. The time limit begins when notice of rejection is served, not when the claim is rejected, nor when claimant has knowledge of the rejection. The majority opinion says “it is contended that there is nothing in this letter to inform the claimant that its claim haid been rejected by the superintendent or that the letter was sent to give the notice required.” It might be conceded that the letter received by claimant from a man in Sioux 'Falls signing himself examiner in charge might convey actual knowledge to the claimant that a claim filed by him' with the superintendent of banks at Pierre had been rejected, and if his knowledge of such fact was in any wise material doubtless such a letter would put him on inquiry. But his knowledge is not material. The statute contemplates that the superintendent of banks shall act on the claim, and if the superintendent of banks rejects the claim, then the superintendent of banks shall serve a formal written notice of such rejection, and shall make such service in the manner specified in the statute. Such service is the only thing that starts the three-month period, regardless of knowledge on the part of claimant. I do not believe that it can seriously be contended that the letter in this case is in fact service of formal notice by the superintendent of banks of action by such superintendent.
“No conception can be formed of a legal notice which does not disclose on its face that it emanates from some person * * * claiming to have the power to act in the manner indicated by- the notice.” Niles v. Ransford, 1 Mich. 338, 51 Am. Dec. 95.
See, also, 20 R. C. L. 343.
That portion of the majority opinion referring to the presumptions concerning the acts of officers is inapplicable to the situation. If the officer is presumed to have done his.duty, that presumption is overcome when his acts affirmatively appear and show that he did not do so. This case in effect holds that the presump*314tion of the regularity of official acts may be used to construe the meaning of a notice, .and that a notice may be construed to mean and contain more than it does, because it was the duty of the officer giving it to give a notice meaning and containing more. I think the meaning of the notice must be determined by its context. But I do not think an examiner in charge is in any proper sense an officer. His position is that of an employee of the banking department. He has no tenure of office, his compensation is fixed by contract between himself and the superintendent (as counsel and other employees are fixed), and his duties are to obey the orders of the superintendent as other employees. He cannot act in his own name as superintendent of, banks nor perform the duties of that office in his own right. His authority is no more than that of a mere agent, assistant or employee. The superintendent of banks is in control of an insolvent bank to administer it as a sort of statutory receiver under authority of the circuit court of the bank’s domicile. Hanson v. Sogn, 50 S. D. 441, 208 N. W. 229. The filing of the claim and action thereon are acts in the administration of an insolvent bank, and the notice required is in the nature of process, which must be given and served in a prescribed manner, and proof of service must be filed with the clerk of the circuit court. Under such circumstances a proper notice is jurisdictional, and until such notice is served plaintiff is not bound to act. Tire statute has prescribed how the period of limitation should be started running, and this court has no right to substitute for such statutory requirement any other means or method even though it might impart just as much knowledge to the claimant. See National Metal Co. v. Green, etc., Co., 11 Ariz. 108, 89 Pac. 535, 9 L. R. A. (N. S.) 1062.
While the statute, section 8933, R. C. 1919', does not prescribe the contents of the notice, it does provide that if the superintendent of banks rejects the claim, he shall give notice of “such rejection.” The use of the word “such” is sufficiently restrictive to require the notice to identify the act relied on. Because the notice'was insufficient in both form and substance, I think the trial court was right in 'holding the claim was not barred.
CAMPBELL, P. J., concurs in the views expressed by BURCH, J.